Citation Nr: 1009670	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  08-39 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for tension headaches.

2.  Entitlement to an initial disability rating in excess of 
10 percent for irritable bowel syndrome (IBS).  


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 









INTRODUCTION

The Veteran had active military service from October 1998 to 
September 2005, to include service in Iraq from April 2003 to 
December 2003.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2007 and February 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

The Board notes that the Veteran submitted a notice of 
disagreement with the RO's denial of entitlement to service 
connection for trouble sleeping.  In addition, this issue was 
addressed in the December 2008 Statement of the Case; 
however, the Veteran excluded this issue in his substantive 
appeal because his trouble sleeping had "mostly gone away."  
The Board has limited its consideration accordingly.

Additionally, the Board notes that in the Veteran's December 
2008 substantive appeal, the Veteran appears to be claiming 
entitlement to service connection for posttraumatic stress 
disorder (PTSD).  He reported that he believed some of his 
current medical problems were a result of PTSD and that he 
had nightmares about his service in Iraq.  This claim has not 
been developed or adjudicated by the RO.  Therefore, the 
Board does not have jurisdiction over it.  It is referred to 
the originating agency for appropriate action.  

The issue of entitlement to an initial disability rating in 
excess of 10 percent for IBS is addressed in the REMAND that 
follows the order section of this decision.


FINDING OF FACT

The Veteran's headaches originated during his active service.




CONCLUSION OF LAW

Headaches were incurred in active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence currently 
of record is sufficient to substantiate his claim.  
Therefore, no further development is required under 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009) or 38 C.F.R. 
§ 3.159 (2009).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran's STRs are negative for evidence of headaches.  

The Veteran's claim for service connection for headaches was 
received in August 2007, less than two years following his 
discharge from service.  In his claim, the Veteran reported 
that his headaches began occurring in January 2005, but that 
he did not seek treatment for headaches until March 2007.

In March 2007 the Veteran was seen by a primary care provider 
at the VA Medical Center.  At that time he reported that he 
experienced headaches at times.  The Veteran was diagnosed 
with migraine headaches and was told to use 600 milligrams 
(mgs) of ibuprofen for treatment.  There is no record that 
the Veteran was seen again at the VA Medical Center for 
treatment of any condition, to include complaints of 
headaches.  

In January 2008 the Veteran was afforded a VA examination.  
At that time the Veteran reported that he began to have 
headaches in 2005 or 2006.  The Veteran was afforded a 
computerized axial tomography (CT) scan of the head.  The CT 
scan revealed unremarkable findings.  The examiner did not 
confirm the previous diagnosis of migraine headaches and 
instead, diagnosed the Veteran with tension headaches.

In the substantive appeal submitted in December 2008, the 
Veteran stated that he was experiencing headaches on a daily 
basis.

The Veteran is competent to state when his headaches began 
and to indicate when recurrences occurred.  The Board has 
found no reason to doubt the Veteran's credibility.  
Moreover, the VA examination confirmed that he has tension 
headaches.  Therefore, the Board concludes that service 
connection is warranted for the Veteran's tension headaches.

ORDER

Entitlement to service connection for tension headaches is 
granted.


REMAND

The Board is of the opinion that additional development is 
required before the Veteran's claim of entitlement to an 
initial disability rating in excess of 10 percent for IBS is 
decided.

The Veteran was afforded a VA examination in January 2008.  
At that time the Veteran reported that he experienced an 
upset stomach "a good bit" with nausea, but that he had no 
vomiting.  He reported that two or three days a week he would 
have up to five watery bowel movements a day.  The Veteran 
reported that on the remaining days of the week he would have 
one or two soft bowel movements a day.  The Veteran denied 
constipation.  He reported that any abdominal pain, cramping, 
and bloating that occurred resolved after a bowel movement.  
The Veteran reported that he used over-the-counter Imodium on 
the days that the diarrhea was at its worse and that the 
Imodium seemed to help.  He also reported that he had no 
problems performing activities of daily living or his job.  
The Veteran reported that his weight was stable.  The 
examiner reported that there was no history of fistula, 
ulcerative colitis, trauma, surgeries, or neoplasms.

In his March 2008 notice of disagreement, the Veteran 
reported that he had frequent diarrhea along with stomach 
cramps.  He reported that every time he ate a meal he would 
have to move his bowels within minutes of finishing.  He 
reported that it had gotten so bad that he could no longer 
eat breakfast at his job because he knew that as soon as he 
finished eating he would have to move his bowels.  He 
reported that he couldn't take this chance because he worked 
at a job operating heavy machinery and a bathroom was not 
readily accessible.  He also reported that his IBS was not 
getting any better, if anything it was getting worse.  
Additionally, the Veteran reported that the over-the-counter 
Imodium which used to offer relief, no longer did so.  

As the Veteran seems to have more frequent diarrhea than 
previously reported and the over-the-counter medication no 
longer offers any relief, the Veteran's IBS appears to have 
increased in severity since his January 2008 VA examination.  
Therefore, the Veteran should be afforded another VA 
examination in order to determine the current level of 
severity of his IBS.

Additionally, any more recent VA Medical Center treatment 
records should be obtained.

Accordingly, this case is REMANDED to the RO or the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following actions:

1.	The RO or the AMC should undertake 
appropriate development to obtain any 
pertinent evidence identified, but not 
provided by the Veteran, to include any 
pertinent VA Medical Center treatment 
records.  If it is unable to obtain any 
such evidence, it should so inform the 
Veteran and request him to submit the 
outstanding evidence.

2.	Then, the Veteran should be afforded a 
VA examination by an examiner with 
appropriate expertise to determine the 
current level of severity of the 
Veteran's IBS.  The claims folder must 
be made available to and reviewed by 
the examiner.  Any indicated diagnostic 
studies should be performed.  The RO or 
the AMC should ensure that the examiner 
provides all information required for 
rating purposes.

3.	The RO or the AMC should undertake any 
other development it determines to be 
warranted.

4.	Then, the RO or the AMC should 
readjudicate the Veteran's claim of 
entitlement to an initial disability 
rating in excess of 10 percent for IBS 
based on a de novo review of the 
record.  If the benefit sought on 
appeal is not granted to the Veteran's 
satisfaction, the Veteran should be 
furnished a Supplemental Statement of 
the Case and provided an appropriate 
opportunity to respond before the case 
is returned to the Board for further 
appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

The Veteran need take no action until he is otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


